Citation Nr: 0712206	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to May 28, 1997, for 
the grant of a 10 percent evaluation for service-connected 
psychosis.


REPRESENTATION

Appellant represented by:	American GI Forum, National 
Veterans Outreach Program


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to an effective 
date prior to May 28, 1997, for the grant of a 10 percent 
evaluation for service-connected psychosis.


FINDINGS OF FACT

1.  In January 1971, the veteran submitted an original 
service connection claim for a nervous disorder which was 
denied in a June 1971 rating action in the absence of 
evidence of record at that time indicating that the veteran 
had a service-connectable psychiatric disorder.

2.  Service connection for psychosis was granted in an August 
1998 rating decision, at which time it was determined that 
clear and unmistakable error had been made in the June 1971 
rating action, as all available evidence was not obtained or 
before VA at that time; a noncompensable evaluation was 
assigned from October 7, 1970 (the day following the 
veteran's discharge from service) and a 10 percent evaluation 
was assigned from May 28, 1997; the date of receipt of the 
veteran's reopened claim/claim for increase.   

3.  Following the original service connection claim of 
January 1971, a formal or informal claim for psychosis was 
not received prior to May 28, 1997.

4.  It was not factually ascertainable that the veteran met 
the criteria for a compensable evaluation for psychosis 
during the year prior to the filing of the May 28, 1997, 
claim.  



CONCLUSION OF LAW

The requirements for an effective date prior to May 28, 1997, 
for the grant of a compensable evaluation for psychosis have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters- VA's Duty to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

In both July 2005 and January 2006, the RO sent the veteran 
and his representative a letter, explaining in detail what 
evidence VA would provide and what evidence the veteran was 
expected to provide in conjunction with a claim for an 
effective date prior to May 28, 1997, for the grant of a 
compensable evaluation for psychosis.  In the letter, the 
veteran was informed that VA was to make reasonable efforts 
to help him obtain evidence necessary to support his claim.  
He was advised that VA would try to help him obtain such 
things as medical records, employment records, or records 
from other federal agencies.  He was to furnish VA with 
enough information about these records so that VA could 
request them from the person or agency that had them.  He was 
furnished with the appropriate VA forms (VA Form 21-4138, 
Statement in Support of Claim, and VA Form 21- 4142, 
Authorization for Release of Information) to facilitate this 
request.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

With respect to the veteran's claim of entitlement to an 
earlier effective date, the outcome of this appeal is largely 
dependent on evidence which is already in the file, and has 
been for several years.  The Court has held that there is no 
duty under the VCAA to notify the veteran of the evidence 
needed to substantiate a claim or to assist him in obtaining 
evidence where there is no reasonable possibility that any 
further assistance would aid him in substantiating a claim.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  No 
additional amount of development could alter the factual 
record in this case.  Any and all evidence pertaining to the 
effective date issues is already in the file; the veteran and 
his representative have identified no other evidence.  VA 
therefore has no further duty to notify the veteran of 
evidence needed to substantiate this claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any such evidence could conceivably exist.

Moreover, the Board finds that July 2005 and January 2006 
VCAA letters, together with the May 2004 rating decision, and 
statement of the case issued in August 2002, as well as 
Supplemental SOCs issued in April 2005 and January 2006 
constitute sufficient and appropriate VCAA notice and 
assistance pursuant to the effective date claim, as required 
by the circumstances of this case.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran).  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  See 38 C.F.R. § 3.103 (2006).  
Accordingly, the Board will proceed to a decision on the 
merits.

Factual Background

The veteran's DD 214 reveals that he had over twenty-one 
months of foreign and/sea service and that he served in 
Vietnam.  It is noted that he is the recipient of the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Vietnam Service Medal.  His military specialty was 
unit support specialist.

The service medical records are negative for complaints, 
history or finding of any psychosis or psychiatric disorder.  
The records do reflect that a diagnosis of chronic anxiety 
was made in April 1969.  The records also show that later 
that month the veteran was referred for psychiatric 
evaluation following a shooting incident where he fired his 
weapon in the Enlisted Mens Club.  The diagnosis was passive-
aggressive personality with impulsive acting out.  There was 
no evidence of mental or emotional illness.  Psychiatric 
evaluation was normal on separation examination in September 
1970.

The veteran filed his original compensation claim on October 
28, 1970, at which time his only claim was for hearing loss.  
Shortly thereafter on January 4, 1971, still within the 
veteran's first post-service year, he filed compensation 
claims for an ear condition, a nervous condition and a nasal 
condition. 

VA psychiatric examination in March 1971 resulted in 
diagnoses of schizoid personality, passive aggressive 
personality not found and anxiety neurosis not found.

By rating action of June 1971, service connection for a 
nervous condition was denied.  The RO explained that the 
veteran's diagnosed condition, schizoid personality, was a 
constitutional or developmental abnormality and therefore by 
law was not a disability for which service connection was 
warranted.

On May 28, 1997, the veteran requested service connection for 
PTSD and filed an increased rating claim for hearing loss.  
Evidence submitted at that time includes a VA hospital 
summary which shows that the veteran was admitted on March 
15, 1971 for complaints of depressive episodes for the past 
3-4 months.  On evaluation, he was orientated and had fair 
memory.  His affect was shallow and he had flight of ideas 
and delusions.  Reality testing and judgment were poor.  The 
diagnosis was schizophrenia, paranoid type. The report 
indicated that upon presentation the veteran was restless and 
uncooperative and ultimately decided that he did not need 
hospitalization and signed out against medical advice on 
March 16, 1971.

Also submitted for the record was a VA hospital summary which 
showed that the veteran was admitted for a second psychiatric 
hospitalization in July 1973.  At the time of admission, he 
was reality oriented, anxious, apprehensive voicing dysphoric 
complaints of tightness in head, insomnia and one week ago 
experiencing auditory hallucinations after taking drugs and 
drinking with co-existent antisocial behavior.  The diagnoses 
were drug dependence and inadequate personality.  

Outpatient treatment records from Dr. W. H. dated from 1990 
to 1997 are negative for treatment for or diagnosis of a 
psychiatric disorder.

On VA PTSD examination in September 1997, the veteran 
complained of depressive episodes and sleep disturbances.  
Objectively, the veteran was neatly dressed, well-groomed, 
cooperative, and well-oriented as to all spheres.  He spoke 
clearly and his answers were coherent and relevant.  His 
affect was with full range and his mood was one of 
depression.  He denied hallucinations, delusions or suicidal 
thoughts.  His memory for recent and remote events was good.  
The diagnoses were depressive disorder and alcohol abuse and 
GAF score of 75 was assigned.

The veteran was afforded another VA psychiatric evaluation in 
April 1998.  The examiner noted that the veteran's medical 
records were reviewed prior to preparing the report.  The 
veteran indicated that his most recent psychiatric episode 
was December 1997 when he felt anxious at work and had some 
mild symptoms of feeling the floor moving and waving.  He 
denied any psychiatric symptoms at the present time.  He did 
speak, however, of experiencing anxiety and some sleep 
disturbances.  He said he had occasional flashbacks "from 
Vietnam," especially when he got sick, but otherwise there 
was no regular re-experiencing of his traumatic experience of 
Vietnam.  Objective evaluation resulted in a diagnosis of 
psychosis, not otherwise specified.  A GAF score of 55 was 
assigned.

In an August 1998 rating decision, the RO granted service 
connection for psychosis, evaluated as noncompensably 
disabling from October 7, 1970, and 10 percent disabling from 
May 28, 1997.  The RO determined that error had been made in 
the original rating action of June 1971 denying service 
connection for a nervous condition.  

In January 2001, the veteran and his representative presented 
argument in favor of the assignment of an effective date 
prior to May 28, 1997, for the assignment of a compensable 
evaluation for psychosis.  In an October 2001 rating 
decision, it was determined that entitlement to a compensable 
evaluation prior to May 28, 1997, was not warranted.   

The record includes an August 2002 statement from the 
veteran's Company Commander (now a retired Colonel, Infantry, 
USAR), indicating that the veteran had served with an 
infantry company in Vietnam from June 1969 until at least 
September 1969.  

Legal Analysis

The veteran maintains that the currently assigned effective 
date for grant of a compensable evaluation for psychosis, May 
28, 1997, is incorrect.  He contends that the appropriate 
effective date is March 10, 1976, the same effective date as 
was assigned for a compensable evaluation for service-
connected tinnitus.  

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  With regard to a claim of 
entitlement to service connection, the effective date of an 
award of benefits will be the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(ii)(B)(2) (2006).

In this case, the veteran's original claim for a nervous 
disorder was filed in January 1971, within the first post-
service year.  However, that claim was denied in a June 1971 
rating decision, in the absence of evidence of record at that 
time indicating that the veteran had a service-connectable 
psychiatric disorder.  Subsequently, service connection for 
psychosis was granted in an August 1998 rating decision, at 
which time it was determined that clear and unmistakable 
error had been made in the June 1971 rating action, as all 
available evidence was not obtained or before VA at that 
time; a noncompensable evaluation was assigned from October 
7, 1970 (the day following the veteran's discharge from 
service) and a 10 percent evaluation was assigned from May 
28, 1997, the date of receipt of the veteran's reopened 
claim.  

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105(a) is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. § 3.400(k).  The RO determined that the June 1971 
rating action contained error and it is on this basis that 
service connection for psychosis was established in an August 
1998 rating decision and a non-compensable evaluation was 
assigned with an effective date of October 7, 1970, the day 
after the veteran's discharge from service.  That date was 
assigned pursuant to the provisions of 38 C.F.R. 
§ 3.400(b)(2)(i), which establishes that the effective date 
for a grant of direct service connection will be the day 
following separation from active service, or the date 
entitlement arose if a claim is received within one year 
after separation from service.  In this case, the veteran's 
original claim for a nervous condition was filed in January 
1971, within the veteran's first post-service year, 
warranting the effective date of October 7, 1970, for the 
grant of service connection.  The veteran does not disagree 
with the assignment of the effective date for the initial 
grant of psychosis, and this matter is not at issue.  

Given the history of the case discussed above, the Board 
concludes that the January 1971 application must be 
considered a successful application for service-connection, 
based upon the RO's finding of CUE in the June 1971 rating 
action which denied service connection for a nervous 
condition; the May 1997 claim must then be considered a claim 
for increase, as a opposed to a claim to reopen.

Accordingly, in considering the evidence of record under the 
laws and regulations as set forth above, the Board finds that 
May 28, 1997, the currently assigned effective date, is the 
correct date for the grant of a compensable evaluation for 
service-connected psychosis.  Essentially two theories of 
entitlement exist in this case.  First, whether an increased 
rating claim was filed prior to May 28, 1997; and second, 
whether there is any evidence that the veteran's service-
connected psychosis warranted a compensable evaluation during 
the year prior to May 28, 1997.  The Board notes that the 
controlling issues in this case are therefore (1) the date on 
which the veteran initiated his increased rating claim for 
psychosis and (2) the date on which entitlement to a 
compensable evaluation for psychosis arose.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.151, 3.155, 3.157, 3.400.

The initial inquiry is whether a claim for an increased 
(compensable) evaluation, either formal or informal was prior 
to May 28, 1997.  In this regard, the record is entirely 
negative for any formal claim or any written informal claim 
filed by either the veteran or a representative, requesting 
either service connection, reopening of the claim or an 
increased evaluation for service-connected psychosis.  

Accordingly, the Board has considered whether any evidence 
dated prior to May 28, 1997, may be considered an informal 
claim under 38 C.F.R. § 3.157.  This evidence includes a 
March 1971 VA examination, report; a March 1971 VA 
hospitalization report; a July 1973 VA hospitalization 
report; and record of Dr. W. H. dated from 1990 to 1997.  

Under 38 C.F.R. § 3.157, once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of VA examination or hospitalization will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  Evidence from a private 
physician or layman will also be accepted as an informal 
claim if the evidence furnished by or on behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157 (2006).  

In this case, technically, a formal claim for compensation 
for the veteran's psychosis had not been allowed prior to May 
28, 1997, and the veteran had not been granted service 
connection for any disorder at that time.  See Crawford v. 
Brown, 5 Vet. App. 33 35-36 (1993).  Since there had not been 
a prior allowance or disallowance of compensation for the 
condition (i.e., service connection awarded, but disorder 
rated as noncompensable), neither the March 1971 VA 
examination, report; the March 1971 VA hospitalization 
report; nor a July 1973 VA hospitalization report could be 
accepted as an informal claim under 38 C.F.R. § 3.157.  See 
also Servello, 3 Vet. App. at 199 (38 C.F.R. § 3.157(b) 
provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted) (emphasis added); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because the appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records cannot be construed as an 
informal claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(there has not been a prior allowance or disallowance of a 
claim for service connection for the claimed condition, and 
any examination reports could not be accepted as an informal 
claim).

Further, none of the private medical records of Dr. W. H. 
dated from 1990 to 1997 could be accepted as an informal 
claim under 38 C.F.R. § 3.157, because this evidence did not 
show any reasonable probability of entitlement to benefits.  
In fact, those records were entirely negative for treatment 
for or diagnosis of a psychiatric disorder.

However, even if the Board were to presume that the corrected 
decision (the August 1998 rating action) had been made on the 
date of the reversed decision (June 1971), that is, if 
service connection for psychosis was presumed to have been in 
effect at a non-compensable level, from October 1970 forward, 
there would still be no basis for a finding that an informal 
claim meeting the requirements of 38 C.F.R. § 3.157 was filed 
prior to May 28, 1997.  In this regard, VA regulations 
provide that the date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of claim when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or where a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1).  In this case, a claim 
specifying the benefit sought was not received within one 
year from the date of any VA examination, treatment, or 
hospital admission; specifically in this case as pertains to 
the 1971 VA examination and hospitalization reports and to 
the 1973 VA hospitalization report; accordingly, the Board 
finds that the veteran did not express intent to file a claim 
for increase at any time prior to May 28, 1997.  

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997).  In this case, the earliest filing date 
of either a formal or informal claim for a compensable 
evaluation for psychosis was clearly no earlier than May 28, 
1997.  

Having established May 28, 1997 as the earliest filing date 
for a claim for a compensable evaluation for psychosis, the 
second inquiry is whether there is any evidence that the 
veteran's service-connected psychosis warranted a compensable 
evaluation during the year prior to May 28, 1997.  

The veteran was assigned a noncompensable evaluation for 
psychosis under C.F.R. § 4.130, Diagnostic Code 9210 (1996) 
and a 10 percent evaluation for his psychosis, was made 
effective from May 28, 1997 under 38 C.F.R. § 4.130, 
Diagnostic Code 9210 (2006).  

Initially, the Board points out that VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, 
effective November 7, 1996.  See 38 C.F.R. § 4.130, 
Diagnostic Code series 9200, 9300, 9400 and 9500 (2006).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for a period 
beginning on the effective date of the new provisions.  See 
Warner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  As a practical matter, only 
the rating criteria in effect prior to November 7, 1996, need 
to be considered in this case, as the record contains no 
evidence, clinical or otherwise, dated between November 7, 
1996 and May 28, 1997, pertaining to psychosis or a 
psychiatric disorder.   

Under the general rating criteria in effect prior to November 
7, 1996, atypical psychosis was evaluated under the general 
rating formula for psychotic disorders. 38 C.F.R. § 4.132, 
Diagnostic Code 9210 (1996).  The schedular criteria for 0, 
10, 30, 50, 70, and 100 percent ratings for psychotic 
disorders were as follows:

Pyschosis in full remission.  [0 percent].

Mild impairment of social and industrial adaptability.  [10 
percent].

Definite impairment of social and industrial adaptability.  
[30 percent].

Considerable impairment of social and industrial 
adaptability.  [50 percent].

With lesser symptomatology [than that required for 100 
percent disability evaluation] such as to produce severe 
impairment of social and industrial adaptability.  [70 
percent].

Active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  [100 percent].

38 C.F.R. § 4.132, Diagnostic Code 9210 (1996).

As mentioned, the revised criteria are largely inapplicable 
to the claim, but are included here for the sake of 
completeness and for reference purposes.  Under the revised 
general rating criteria (in effect since November 7, 1996), a 
noncompensable rating is assigned for a mental condition that 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent rating is assigned for an occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9210 (2006).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Considering the evidence of record in light of the former 
criteria, the Board finds that the assigned noncompensable 
rating from October 7, 1970, to May 27, 1997 was proper, and 
the criteria for a higher evaluation are not met.

The veteran's symptoms that were noted on the VA examination 
conducted in March 1971, as well as those documented in the 
March 1971 and July 1973 hospitalization reports were 
consistent with a noncompensable evaluation under the old 
criteria, as no impairment of social and industrial 
adaptability was discussed or described as being attributable 
to service-connected psychosis.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9210.  
The only condition diagnosed as shown by the March 1971 VA 
examination report was schizoid personality.  Personality 
disorders are conditions that are not within the meaning of 
disability for the purpose of awarding service connection.  
38 C.F.R. § 3.303(c); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  The March 1971 hospitalization report 
reflects that the veteran was unemployed at that time, the 
cause of which was not discussed or addressed; a diagnosis of 
schizophrenia was made, and the veteran was described as 
uncooperative and he left the hospital after 1 day and before 
any comprehensive psychiatric evaluation could be conducted.  
The July 1973 hospitalization report indicates that the 
veteran's diagnoses included inadequate personality (already 
discussed) and drug dependence (not service-connected).   

Overall, none of the aforementioned evidence shows that the 
veteran's service-connected psychosis more nearly 
approximated a disability characterized by evidence of mild 
impairment of social and industrial adaptability, thereby 
warranting the assignment of a 10 percent evaluation.  See 38 
C.F.R. § 4.130, Diagnostic Code 9210 (1996).  Moreover, none 
of this evidence is probative or indicative as to the 
critical matter of whether there is any evidence that the 
veteran's service-connected psychosis warranted a compensable 
evaluation during the year prior to May 28, 1997.  

The veteran has raised two specific points in support of his 
claim.  First he maintains that an effective date of March 
10, 1976, is warranted for a compensable evaluation for 
psychosis, because that's the effective date which was 
granted for a compensable evaluation for his service-
connected tinnitus and he maintains that tinnitus and 
psychosis arose at the same time while in the field of 
Vietnam.  

In this regard, the regulations with regard to tinnitus were 
liberalized in March 10, 1976, to include a compensable 
rating for persistent tinnitus resulting from acoustic 
trauma, in addition to previously compensable brain 
disease/head trauma or concussion.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 
3.114.  Accordingly, in an August 1998 rating decision, a 
compensable evaluation for the veteran's tinnitus was granted 
effective from March 10, 1976, based on the provisions of 
38 C.F.R. § 3.114.  However, those provisions are not 
applicable to the veteran's claim for an earlier effective 
date claim for psychosis, as the liberalizing law pertained 
only to the evaluation of tinnitus and not to psychosis or 
any psychiatric disorder.  In essence, that liberalizing 
change which affected only the adjudication of tinnitus cases 
is entirely immaterial to the veteran's claim.

The veteran also maintains that evidence dated in August 2002 
is probative to the claim, as it purports to establish that 
he was part of a combat until in Vietnam.  However, the 
assignment of an effective date is unrelated to a veteran's 
combat status and accordingly that evidence is also entirely 
immaterial to the assignment of an effective date in this 
case.  The Board must also point out that, as is clear from 
the applicable regulations, it is the date of the claim which 
is the decisive factor in the determination of the effective 
date.  Even the date of the onset of illness or disability is 
often not the decisive factor in the determination of the 
effective date (as regards the establishment of service 
connection).  In this regard, the Court has held that the 
mere presence of a disability does not establish an intent on 
the part of the veteran to seek service connection for that 
condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

In summary, there was no claim for a compensable evaluation 
for psychosis either formal or informal filed prior to May 
28, 1997.  Moreover, the veteran did not meet the schedular 
requirements for entitlement to a compensable evaluation for 
psychosis prior to May 28, 1997.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an effective date prior to May 28, 1997, for 
the assignment of a compensable evaluation for psychosis.





ORDER

An effective date prior to May 28, 1997, for the grant of a 
compensable evaluation for psychosis is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


